Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 3/20/19, the non-patent literature lacks a date. A date should be added before payment of the issue fee or the reference will not be considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theobald Dengler on 6/8/21.

The application has been amended as follows: 
CLAIM 1: 
first page, fifth from last line: between --housing,-- and --the first-- ADD --wherein-- so it reads --housing, wherein the first--
first page, fourth from last line: DELETE the comma between --supports-- and --and the first--
first page, fourth from last line: CHANGE --being-- to --are--
second page, first line: CHANGE --the same end-- to --a same end--
second page, second line: CHANGE --the same end-- to --a same end--


CLAIM 2: 
lines 2-3, DELETE --for the galvanic separation of the first electric heating element from the second electric heating element--
line 4: DELETE --of the electric heating elements relative to the housing--

CANCEL claim 3

CLAIM 4: 
second line: CHANGE --claim 3-- to --claim 1--
last two lines: DELETE --wound on mutually adjacent first and second flat winding supports--

CLAIM 14:
line 4: CHANGE --the other winding support-- to --the another winding support--

CLAIM 15: line 3: CHANGE --the another heating element-- to --the another electric heating element--


Reasons for Allowance
Allowability of claims 1-2, 4-6, 13-15, 20-21 is indicated because the closest prior art of record, Gschwind, fails to teach or suggest all the limitations of claim 1 including the first and second return sides of the first and second electrical heating elements being on different sides of the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ERIN E MCGRATH/             Examiner, Art Unit 3761